Citation Nr: 1611274	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION
The appellant is a Veteran who had active service in the U.S. Navy from June 1976 to July 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Paul, Minnesota, Regional Office (RO) which denied service connection for hemorrhagic gastritis and spontaneous pneumothorax of the left lung because the evidence submitted was not new and material.  In an August 2010 supplemental statement of the case (SSOC), the RO reopened the claims and decided the issues on the merits.  The Veteran was scheduled for an April 2011 hearing before a Veterans Law Judge sitting at the RO but the record reflects that he did not appear for the hearing and, thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In a June 2013 Remand, the Board found that additional service treatment records had been received by VA in May 2010 and, therefore, the case would be reconsidered as an original claim under 38 C.F.R. § 3.156(c) (2015).  The Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for a gastrointestinal disorder and a lung disorder is warranted because both first manifested in service.

In July 2013, the Veteran was afforded a VA examination for compensation purposes.  At his examination, he stated that he is currently unemployed and receiving Social Security Disability.  The evidence considered by the Social Security Administration (SSA) in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Additionally, VA treatment records dated after January 2014 are not of record.  VA should obtain all relevant VA clinical documentation which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for gastrointestinal problems and lung problems, including that provided after January 2014.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




